Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered October 20, 1993, convicting him *595of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The minor discrepancies in the testimony of the police witnesses on the question of which of the two arresting officers was the driver of the radio car did not render the entire testimony incredible as a matter of law (see, People v Grajales, 187 AD2d 631, 632; People v Kelly, 183 AD2d 784).
The defendant further contends that the verdict was against the weight of the evidence. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 95). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garofolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Thompson, Hart and Goldstein, JJ., concur.